Citation Nr: 0606491	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for long 
thoracic nerve palsy, left (minor) shoulder.


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to October 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).
FINDINGS OF FACT

1.  The veteran's left shoulder is his minor shoulder.

2.  The veteran's left shoulder disability is not manifested 
by ankylosis, limitation of flexion, limitation of abduction 
to fewer than 120 degrees, nonunion, dislocation, or muscle 
injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200 to 
5203 (2005); 4.124a, Diagnostic Code 8519 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Development of the Claim

In December 2003, the agency of original jurisdiction (AOJ) 
notified the veteran of information and evidence necessary to 
substantiate a claim for an increased rating; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  Although 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any information or evidence he wished VA to 
retrieve for him.  Thus, the Board finds that the content and 
timing of the December 2003 notice comports with the 
requirements of § 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  A VA examination was 
provided in April 2004.  The Board does not know of any 
additional relevant evidence which has not been obtained.

II.  Applicable law and analysis

The veteran's minor shoulder disability is currently rated at 
20 percent under Diagnostic Code (DC) 8519 for long thoracic 
nerve palsy of the minor shoulder.  
A 20 percent rating is the maximum rating available under 
this diagnostic code; consequently, the veteran is not 
entitled to an increased rating under DC 8519.  

The Board has also considered whether there are any 
additional ratings available.  
The April 2004 examination record notes that there is 
abnormal movement if the veteran holds his arms straight out.  
The veteran gave a history of pain above his scapula if he 
works prolonged hours and is not well-rested, if he works 
above his head, or if he does something like driving with his 
arms stretched out for a few hours.  The pain starts as an 
ache in the left shoulder and it progresses to a sharp 
shooting pain.  The veteran is able to make the pain subside 
by resting; he is not on any medication or other treatment 
regimen.  

The veteran's flexion was noted to be 0 to 180 degrees.  The 
veteran's passive abduction was 0 to 160 degrees, with pain 
arising at 120 degrees.  The veteran's active abduction was 0 
to 140 degrees, with pain from 120 to 140 degrees.  
Repetitive motion showed flexion remained 0 to 180 and 
abduction was 0 to 120 degrees, with pain to 140 degrees.  
The Board notes that the veteran's flexion was normal, and 
his abduction, although limited to 120 degrees by pain, is 
not sufficiently limited to warrant a rating under DC 5201.  
Nor is loss of motion above the shoulder level to be combined 
with a rating for paralysis of the long thoracic nerve.  DC 
8519, NOTE.

The April 2004 VA examination found no evidence of edema, 
effusion, weakness, or tenderness to palpation.  There was no 
finding of muscle injury.  The veteran gave a negative 
history of numbness, tingling, muscle aches, abnormalities in 
the muscles, dislocation or subluxation.  The veteran stated 
that his job and daily activities were not affected by this 
disability.  

Based on the foregoing findings, the Board finds that a 
higher rating is not warranted.


ORDER

A rating in excess of 20 percent for long thoracic nerve 
palsy, left (minor) shoulder is not warranted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


